Exhibit 10.3

CALGON CARBON CORPORATION

1993 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

(as amended through September 13, 2005)

The purposes of the 1993 Non-Employee Directors’ Stock Option Plan (the “Plan”)
are to promote the long-term success of Calgon Carbon Corporation (the
“Company”) by creating a long-term mutuality of interests between the
non-employee Directors and stockholders of the Company, to provide an additional
inducement for such Directors to remain with the Company and to provide a means
through which the Company may attract able persons to serve as Directors of the
Company.

SECTION 1

Administration

The Plan shall be administered by a Committee (the “Committee”) appointed by the
Board of Directors of the Company (the “Board”) and consisting of not less than
two members of the Board. The Committee shall keep records of action taken at
its meetings. A majority of the Committee shall constitute a quorum at any
meeting, and the acts of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by a majority of the
Committee, shall be the acts of the Committee.

The Committee shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operations of the Plan as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan. All questions of interpretation and application of the
Plan, or as to stock options granted under the Plan, shall be subject to the
determination of the Committee, which shall be final and binding.

Notwithstanding the above, the selection of the Directors to whom stock options
are to be granted, the timing of such grants, the number of shares subject to
any stock option, the exercise price of any stock option, the vesting or
forfeiture of any stock option, the periods during which any stock option may be
exercised and the term of any stock option shall be as hereinafter provided, and
the Committee shall have no discretion as to such matters.

SECTION 2

Shares Available under the Plan

The aggregate number of shares which may be issued or delivered and as to which
grants of stock options may be made under the Plan, effective from the date of
amendment and restatement of Plan, is 978,500 shares of the Common Stock, $.01
par value, of the Company (the “Common Stock”) (consisting of 434,677 shares of
Common Stock reserved for outstanding stock options and 543,823 shares of Common
Stock available for stock options which have not yet been granted), subject to
adjustment and substitution as set forth in Section 5. If any stock option
granted under the Plan is cancelled by mutual consent, is forfeited or
terminates or expires for any reason without having been exercised in full, the
number of shares subject thereto shall again be available for purposes of the
Plan. The shares which may be issued or delivered under the Plan may be either
authorized but unissued shares or reacquired shares or partly each, as shall be
determined from time to time by the Board.



--------------------------------------------------------------------------------

SECTION 3

Grant of Stock Options

On the first business day following the day of each annual meeting of the
stockholders of the Company, each person who is then a member of the Board and
who is not then an employee of the Company or any of its subsidiaries (a
“non-employee Director”) shall automatically and without further action by the
Board or the Committee be granted a “nonstatutory stock option” (i.e., a stock
option which does not qualify under Sections 422 or 423 of the Internal Revenue
Code of 1986 (the “Code”)) to purchase the Calculated Number (as defined below)
of shares of Common Stock, subject to adjustment and substitution as set forth
in Section 5. As used herein, “Calculated Number” shall mean the number of
options for shares of Common Stock of the Company having a then current option
value of $25,000, calculated using the Black-Scholes formula for option value
(or such successor formula as may exist from time to time), with such
calculation being accomplished by or on behalf of the Company on April 1 (or the
next business day thereafter if April 1 is not a business day) of each year for
the next succeeding option grant. If the number of shares then remaining
available for the grant of stock options under the Plan is not sufficient for
each non-employee Director to be granted an option for the number of shares to
which such non-employee Director is entitled (or the number of adjusted or
substituted shares pursuant to Section 5), then each non-employee Director shall
be granted an option for a number of whole shares equal to the number of shares
then remaining times a percentage obtained by dividing the number of option
shares to which such non-employee Director is entitled by the total number of
option shares to be granted to all non-employee Directors at such time,
disregarding any fractions of a share.

On the day that each person who was not prior thereto a member of the Board and
who is not then an employee of the Company or any of its subsidiaries is elected
to the Board, other than such person being elected at an Annual Meeting of the
Company (the “Join Date”), such person shall automatically and without further
action by the Board be granted a nonstatutory stock option to purchase a pro
rata share of the last Calculated Number of shares of Common Stock based upon
the number of months from the Join Date until the anniversary of the last Annual
Meeting, rounded to the nearest 1,000 shares (and rounded downward at 500
shares), subject to adjustment and substitution as set forth in Section 5. As an
example of the foregoing, for an Annual Meeting anniversary date in April, with
a new Director elected in July, such Director would be entitled to 75% of the
Calculated Amount (July is nine months before April), and 9 ÷ 12 = 75%.

SECTION 4

Terms and Conditions of Stock Options

Stock options granted under the Plan shall be subject to the following terms and
conditions:

(A) The purchase price at which each stock option may be exercised (the “option
price”) shall be one hundred percent (100%) of the fair market value per share
of the Common Stock on the date of the grant of stock options pursuant to the
Plan, determined as provided in Section 4(G).

(B) The option price for each stock option shall be paid in full upon exercise
and shall be payable in cash in United States dollars (including check, bank
draft or money order), which may include cash forwarded through a broker or
other agent-sponsored exercise or financing program; provided, however, that in
lieu of such

 

2



--------------------------------------------------------------------------------

cash the person exercising the stock option may pay the option price in whole or
in part by delivering to the Company shares of the Common Stock having a fair
market value on the date of exercise of the stock option, determined as provided
in Section 4(G), equal to the option price for the shares being purchased;
except that (i) any portion of the option price representing a fraction of a
share shall in any event be paid in cash and (ii) no shares of the Common Stock
which have been held for less than one year may be delivered in payment of the
option price of a stock option. If the person exercising a stock option
participates in a broker or other agent-sponsored exercise or financing program,
the Company will cooperate with all reasonable procedures of the broker or other
agent to permit participation by the person exercising the stock option in the
exercise or financing program. Notwithstanding any procedure of the broker or
other agent-sponsored exercise or financing program, if the option price is paid
in cash, the exercise of the stock option shall not be deemed to occur and no
shares of the Common Stock will be issued or delivered until the Company has
received full payment in cash (including check, bank draft or money order) for
the option price from the broker or other agent. The date of exercise of a stock
option shall be determined under procedures established by the Committee, and as
of the date of exercise the person exercising the stock option shall be
considered for all purposes to be the owner of the shares with respect to which
the stock option has been exercised. Payment of the option price with shares
shall not increase the number of shares of the Common Stock which may be issued
or delivered under the Plan as provided in Section 2.

(C) Stock options granted hereunder shall vest and be exercisable six months
following the date of grant, except in the case of death as provided in
Section 4(E); provided, however, that the stock options granted in 1997 shall
vest and be exercisable in accordance with the Plan prior to its amendment and
restatement. Subject to the terms of Section 4(E) providing for earlier
termination of a stock option, no stock option shall be exercisable after the
expiration of ten years from the date of grant. A stock option to the extent
exercisable at any time may be exercised in whole or in part.

(D) No stock option shall be transferable by the grantee otherwise than by Will,
or if the grantee dies intestate, by the laws of descent and distribution of the
state of domicile of the grantee at the time of death. All stock options shall
be exercisable during the lifetime of the grantee only by the grantee or the
grantee’s guardian or legal representative.

(E) If a grantee ceases to be a Director of the Company, any outstanding stock
options held by the grantee shall vest and be exercisable and shall terminate,
according to the following provisions:

(i) If a grantee ceases to be a Director of the Company for any reason other
than resignation, removal for cause or death, any then outstanding stock option
held by such grantee shall be exercisable by the grantee (but only to the extent
that such stock option is vested and exercisable by the grantee immediately
prior to ceasing to be a Director) at any time prior to the expiration date of
such stock option or within one year after the date the grantee ceases to be a
Director, whichever is the shorter period;

(ii) If during his term of office as a Director a grantee resigns from the Board
or is removed from office for cause, any then outstanding stock option held by
such grantee shall be exercisable by the grantee (but only to the extent that
such stock option is vested and exercisable by the grantee immediately prior to
ceasing to be a Director) at any time prior to the expiration date of such

 

3



--------------------------------------------------------------------------------

stock option or within 90 days after the date of resignation or removal,
whichever is the shorter period;

(iii) Following the death of a grantee during service as a Director of the
Company, any outstanding stock option held by the grantee at the time of death
(whether or not vested and exercisable by the grantee immediately prior to
death) shall vest and be exercisable by the person entitled to do so under the
Will of the grantee, or, if the grantee shall fail to make testamentary
disposition of the stock option or shall die intestate, by the legal
representative of the grantee at any time prior to the expiration date of such
stock option or within one year after the date of death, whichever is the
shorter period;

(iv) Following the death of a grantee after ceasing to be a Director (but only
to the extent that such stock option is vested and exercisable by the grantee
immediately prior to ceasing to be a Director), any outstanding stock option
held by the grantee at the time of death shall vest and be exercisable by such
person entitled to do so under the Will of the grantee or by such legal
representative at any time prior to the expiration date of such stock option or
within one year after the date of death, whichever is the shorter period.

(F) All stock options shall be confirmed by an agreement, or an amendment
thereto, which shall be executed on behalf of the Company by the Chief Executive
Officer (if other than the President), the President or any Vice President and
by the grantee.

(G) Fair market value of the Common Stock shall be the mean between the
following prices, as applicable, for the date as of which fair market value is
to be determined as quoted in The Wall Street Journal (or in such other reliable
publication as the Committee, in its discretion, may determine to rely upon):
(a) if the Common Stock is listed on the New York Stock Exchange, the highest
and lowest sales prices per share of the Common Stock as quoted in the
NYSE-Composite Transactions listing for such date, (b) if the Common Stock is
not listed on such exchange, the highest and lowest sales prices per share of
Common Stock for such date on (or on any composite index including) the
principal United States securities exchange registered under the Securities
Exchange Act of 1934 (the “1934 Act”) on which the Common Stock is listed, or
(c) if the Common Stock is not listed on any such exchange, the highest and
lowest sales prices per share of the Common Stock for such date on the National
Association of Securities Dealers Automated Quotations System or any successor
system then in use (“NASDAQ”). If there are no such sale price quotations for
the date as of which fair market value is to be determined but there are such
sale price quotations within a reasonable period both before and after such
date, then fair market value shall be determined by taking a weighted average of
the means between the highest and lowest sales prices per share of the Common
Stock as so quoted on the nearest date before and the nearest date after the
date as of which fair market value is to be determined. The average should be
weighted inversely by the respective numbers of trading days between the selling
dates and the date as of which fair market value is to be determined. If there
are no such sale price quotations on or within a reasonable period both before
and after the date as of which fair market value is to be determined, then fair
market value of the Common Stock shall be the mean between the bona fide bid and
asked prices per share of Common Stock as so quoted for such date on NASDAQ, or
if none, the weighted average of the means between such bona fide bid and asked
prices on the nearest trading date before and the nearest trading date after the
date as of which fair market value is to be determined, if both such dates are
within a reasonable period. The average is to be determined in the manner
described above in

 

4



--------------------------------------------------------------------------------

this Section 4(G). If the fair market value of the Common Stock cannot be
determined on the basis previously set forth in this Section 4(G) for the date
as of which fair market value is to be determined, the Committee shall in good
faith determine the fair market value of the Common Stock on such date. Fair
market value shall be determined without regard to any restriction other than a
restriction which, by its terms, will never lapse.

(H) The obligation of the Company to issue or deliver shares of the Common Stock
under the Plan shall be subject to (i) the effectiveness of a registration
statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by counsel for the Company, (ii) the
condition that the shares shall have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange, if any, on which the
Common Stock shares may then be listed and (iii) all other applicable laws,
regulations, rules and orders which may then be in effect.

Subject to the foregoing provisions of this Section 4 and the other provisions
of the Plan, any stock option granted under the Plan may be subject to such
restrictions and other terms and conditions, if any, as shall be determined, in
its discretion, by the Committee and set forth in the agreement referred to in
Section 4(F), or an amendment thereto.

SECTION 5

Adjustment and Substitution of Shares

If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of the Common Stock, the number of shares of the Common Stock
set forth in Section 3, the number of shares of the Common Stock then subject to
any outstanding stock options and the number of shares of the Common Stock which
may be issued or delivered under the Plan but are not then subject to
outstanding stock options shall be adjusted by adding thereto the number of
shares of the Common Stock which would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend or distribution.

If the outstanding shares of the Common Stock shall be changed into or
exchangeable for a different number or kind of shares of stock or other
securities of the Company or another corporation, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
share of the Common Stock set forth in Section 3, for each share of the Common
Stock subject to any then outstanding stock option, and for each share of the
Common Stock which may be issued or delivered under the Plan but which is not
then subject to any outstanding stock option, the number and kind of shares of
stock or other securities into which each outstanding share of the Common Stock
shall be so changed or for which each such share shall be exchangeable.

In case of any adjustment or substitution as provided for in this Section 5, the
aggregate option price for all shares subject to each then outstanding stock
option prior to such adjustment or substitution shall be the aggregate option
price for all shares of stock or other securities (including any fraction) to
which such shares shall have been adjusted or which shall have been substituted
for such shares. Any new option price per share shall be carried to at least
three decimal places with the last decimal place rounded upwards to the nearest
whole number.

 

5



--------------------------------------------------------------------------------

No adjustment or substitution provided for in this Section 5 shall require the
Company to issue or deliver or sell a fraction of a share or other security.
Accordingly, all fractional shares or other securities which result from any
such adjustment or substitution shall be eliminated and not carried forward to
any subsequent adjustment or substitution.

SECTION 6

Effect of the Plan on the Rights of Company and Stockholders

Nothing in the Plan, in any stock option granted under the Plan, or in any stock
option agreement shall confer any right to any person to continue as a Director
of the Company or interfere in any way with the rights of the stockholders of
the Company or the Board of Directors to elect and remove Directors.

SECTION 7

Amendment and Termination

The right to amend the Plan at any time and from time to time and the right to
terminate the Plan at any time are hereby specifically reserved to the Board;
provided always that no such termination shall terminate any outstanding stock
options granted under the Plan; and provided further that no amendment of the
Plan shall (a) be made without stockholder approval if stockholder approval of
the amendment is at the time required for stock options under the Plan to
qualify for the exemption from Section 16(b) of the 1934 Act provided by Rule
16b-3 or by the rules of the NASDAQ National Market System or any stock exchange
on which the Common Stock may then be listed, (b) amend more than once every six
months the provisions of the Plan relating to the selection of the Directors to
whom stock options are to be granted, the timing of such grants, the number of
shares subject to any stock option, the exercise price of any stock option, the
periods during which any stock option may be exercised and the term of any stock
option other than to comport with changes in the Code or the rules and
regulations thereunder or (c) otherwise amend the Plan in any manner that would
cause stock options under the Plan not to qualify for the exemption provided by
Rule 16b-3. No amendment or termination of the Plan shall, without the written
consent of the holder of a stock option theretofore awarded under the Plan,
adversely affect the rights of such holder with respect thereto.

Notwithstanding anything contained in the preceding paragraph or any other
provision of the Plan or any stock option agreement, the Board shall have the
power to amend the Plan in any manner deemed necessary or advisable for stock
options granted under the Plan to qualify for the exemption provided by Rule
16b-3 (or any successor rule relating to exemption from Section 16(b) of the
1934 Act), and any such amendment shall, to the extent deemed necessary or
advisable by the Board, be applicable to any outstanding stock options
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any stock option agreement. In the event of any such amendment to
the Plan, the holder of any stock option outstanding under the Plan shall, upon
request of the Committee and as a condition to the exercisability of such
option, execute a conforming amendment in the form prescribed by the Committee
to the stock option agreement referred to in Section 4(F) within such reasonable
time as the Committee shall specify in such request.

 

6



--------------------------------------------------------------------------------

SECTION 8

Effective Date and Duration of Plan

The effective date and date of adoption of the Plan shall be February 11, 1993,
the date of adoption of the Plan by the Board, such Plan having been thereafter
also approved by the stockholders of the Company, and the effective date and
date of adoption of the amendment and restatement of the Plan shall be
February 4, 2005, the date of adoption of the same by the Board, provided that
the amendment and restatement is approved by the stockholders at a meeting of
stockholders duly called, convened and held on or prior to January 31, 2006, at
which a quorum representing a majority of the outstanding voting stock of the
Company is, either in person or by proxy, present and voting on the Plan. No
stock option granted under the Plan on or after February 4, 2005 may be
exercised until after such approval; provided, that the foregoing shall not
apply to stock options granted with shares which were available under the Plan
prior to the amendment and restatement of the Plan on February 4, 2005. No stock
option may be granted under the Plan subsequent to January 31, 2015.

 

7